Douglas, J.,
dissenting.
Mark S. Barnes, Margaret Weisenburger and Jonathan B. Cherry, for relator.
James D. Caruso, for respondent.
{¶ 14} I respectfully dissent. I would suspend the respondent for six months but stay the entire suspension. The panel hearing this case made such a recommendation to the board. I would follow the recommendation of the panel, including the recommendation as to a two-year probationary period.
F.E. Sweeney and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.